Citation Nr: 0930847	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  07-05 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a right hip 
disability.

3.  Entitlement to service connection for right shoulder 
disability.

4.  Entitlement to service connection for chronic headaches.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1971 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he developed chronic headaches and 
his present neck, right hip, and right shoulder disabilities 
after he was involved in an altercation with a night sentry 
while on active duty.  The Veteran reports that he was sleep-
walking and startled a night sentry, who then accosted him.  

The Veteran's service treatment records reflect that in May 
1973, the Veteran was involved in a "fight due to sleep 
walking" and was referred for a sleep-walking evaluation, as 
sleep-walking was a condition that would disqualify the 
Veteran from service.  The Veteran was discharged from 
service in August 1973, reportedly due to sleep-walking.  

The Veteran reports that he experienced pain from the 
injuries he sustained during his in-service altercation and 
sought treatment at the VA Medical Center in Mountain Home, 
Tennessee within one year of his discharge from service.  
However, a review of the Veteran's claims file does not 
reflect the RO's attempts to obtain these records.  
Accordingly, attempts to obtain these records should be made 
and documented in the Veteran's claims file, as these records 
may reflect the presence and severity of the Veteran's 
currently claimed disabilities soon after service.

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain the 
Veteran's 1973 treatment records from the 
VA Medical Center in Mountain Home, 
Tennessee, as well as his VA treatment 
records from April 2006 to the present.

2.  Upon completion of the above, the RO 
should conduct any further development as 
may be then indicated, and readjudicate the 
Veteran's claims.  If any of the benefits 
sought on appeal remains denied, the Veteran 
and his representative should be provided 
with a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




